538 F.3d 1166 (2008)
UNITED STATES of America, Plaintiff-Appellant,
v.
Ahmed RESSAM, also known as Benni Antoine Noris, Defendant-Appellee.
United States of America, Plaintiff-Appellee,
v.
Ahmed Ressam, also known as Benni Antoine Noris, Defendant-Appellant.
Nos. 05-30422, 05-30441.
United States Court of Appeals, Ninth Circuit.
Filed August 15, 2008.
Mark N. Bartlett, Helen J. Brunner, John McKay, USSE, Office of the U.S. Attorney, Seattle, WA, for Plaintiff-Appellant*Plaintiff-Appellee.
Michael Filipovic, Thomas W. Hillier, II, Federal Public Defender's Office, Jo Ann Louise Oliver, Seattle, WA, for Defendant-Appellee*Defendant-Appellant.
*1167 Before: ARTHUR L. ALARCÓN, PAMELA ANN RYMER, and MARSHA S. BERZON, Circuit Judges.

ORDER
The mandate of the United States Supreme Court having issued on Ahmed Ressam's appeal from his conviction for carrying an explosive during the commission of a felony in violation of 18 U.S.C. § 844(h)(2)(1994), United States v. Ressam, ___ U.S. ___, 128 S.Ct. 1858, 170 L.Ed.2d 640 (2008), we must now reach the government's challenge to the reasonableness of Ressam's sentence. United States v. Carty, 520 F.3d 984 (9th Cir.2008) (en banc), was decided after sentence was imposed in this case and, among other things, Carty makes clear that all sentencing proceedings must begin by determining the applicable Guidelines range. Id. at 993. This was not done here. Accordingly, we vacate the sentence and remand for resentencing in accordance with Carty.
VACATED AND REMANDED.